                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

SHELLY RABY,

              Plaintiff,

v.                                                                CV No. 18-852 SMV/CG

STATE FARM MUTUAL
AUTOMOBILE INSURANCE CO.,

              Defendant.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

        THIS MATTER is before the Court on a Rule 16 initial scheduling conference,

and having conferred with counsel about a mutually-convenient date, time, and location,

IT IS HEREBY ORDERED that a status conference will be held by telephone on

Monday, December 17, 2018, at 2:00 p.m.

        Parties shall call Judge Garza’s “Meet Me” line at (505) 348-2693 to be

connected to the proceedings. This line can only accommodate up to five telephone

lines, including the Court’s; if the parties anticipate that they will exceed this capacity,

they must contact the Court immediately so that alternative arrangements may be

made.




                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
